t c summary opinion united_states tax_court paul thomas demos petitioner v commissioner of internal revenue respondent docket no 1483-04s filed date paul thomas demos pro_se rachael j zepeda for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_6330 and sec_7463 of the internal_revenue_code in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code as amended this proceeding arises from a petition for judicial review filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination sent to petitioner on date pursuant to sec_6320 and sec_6330 petitioner seeks review of respondent’s determination sustaining the filing of two notices of federal tax_liens against petitioner the issues for decision are whether petitioner’s case regarding the filing of the notices of federal tax_liens is moot whether petitioner may raise the underlying tax_liability for any of the years in issue and if so whether any adjustment is appropriate and whether respondent abused his discretion in failing to abate interest and additions to tax some of the facts have been stipulated and they are so found petitioner resided in phoenix arizona at the time the petition was filed background petitioner filed his federal_income_tax return on date petitioner and his wife timely filed joint and federal_income_tax returns petitioner’s wife kristin k demos is not a party to these proceedings because she did not request a hearing and she did not file a petition and petitioner’s and tax returns were selected for examination and respondent proposed adjustments on date respondent issued a 30-day_letter to petitioner for the taxable_year on the same date respondent issued a 30-day_letter to petitioner and his wife for the taxable_year petitioner agreed with the adjustments proposed by respondent for and signed the form 4549-cg income_tax examination changes the form 4549-cg for included a corrected liability and an addition_to_tax under sec_6651 petitioner and his wife agreed with the adjustments proposed by respondent for and they each signed the form 4549-cg petitioner returned the signed forms 4549-cg to respondent by letter dated date in the letter petitioner asked respondent to make further adjustments to his tax_return petitioner asserted that payments he received from a third party were salary and not self-employment_income as characterized by the payor petitioner enclosed with the april letter an advance_payment of dollar_figure which he asked respondent to apply to his past due self-employment_tax for the tax_year respondent applied the dollar_figure payment to petitioner’s tax_liability on date in the date letter petitioner also requested that respondent prepare an installment_agreement because petitioner wanted to pay the outstanding tax_liabilities for and at some point petitioner and respondent entered into an installment_agreement the record does not reflect the terms of the agreement petitioner made four separate payments during totaling dollar_figure which were applied to his tax_liability petitioner apparently defaulted on the installment_agreement on date and petitioner’s tax_liabilities for and were assessed in amounts as reported by petitioner and his wife on the respective returns petitioner made a payment of dollar_figure when the tax_return was filed petitioner made an additional payment of dollar_figure with respect to the tax_liability on date petitioner made a payment of dollar_figure when the tax_return was filed as of date there were outstanding balances due on both the and the returns as filed collection history on date respondent filed two notices of federal tax_liens for assessments made for all tax years in question on date respondent sent by certified mail to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 the letter on date petitioner timely filed a form request for a collection_due_process_hearing cdp hearing request respondent temporarily lost the cdp hearing request on date petitioner submitted a form_656 offer_in_compromise oic petitioner offered dollar_figure in satisfaction of the balance due for the tax years in question petitioner’s wife did not sign the initial oic respondent rejected the oic because petitioner failed to respond to a letter requesting additional documentation petitioner did not execute a new oic that included both his and his wife’s signatures respondent closed the oic file on date in date a portion of petitioner’s overpayment for tax_year was applied to the underpayment for the tax_year the liability was paid in full and on date the federal_tax_lien for was released in date the remainder of petitioner’s overpayment for tax_year was applied to the underpayment for the tax_year petitioner does not dispute the propriety of the offsets to the years in issue petitioner’s tax_liability for the years in question as of date form_1040 tax_year balance due dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioner’s cdp hearing occurred on date at the hearing petitioner asserted that he was adversely affected by the loss of the cdp hearing request petitioner paid the tax_liabilities due with respect to and on date on date approximately weeks after the appeals_office hearing the federal_tax_lien for the and tax years was released as indicated a notice_of_determination was issued on date the appeals officer determined that respondent’s collection action under sec_6320 was proper that the taxes were properly assessed and that the notices of federal tax_liens were properly recorded the appeals officer further indicated that the tax_liabilities for all years in issue were paid in full that the notice_of_federal_tax_lien for had been released and that the release of lien for and was forwarded to the maricopa county recorder petitioner asserts that he entered into an agreement with respondent for the payment of his and tax_liabilities which allowed him to make payments of principal only permitting a waiver of all interest and penalties petitioner assert sec_3 as noted earlier the and lien was actually released on date prior to the issuance of the notice_of_determination an addition_to_tax under sec_6651 for failure to timely pay the tax shown as due on the and continued that he should have been permitted to contest the underlying tax_liabilities at the hearing petitioner asserts that respondent’s delay in processing his hearing request resulted in additional interest accruing on the tax_liabilities respondent asserts that petitioner’s case is moot because the underlying tax was paid the tax_liabilities including interest and additions to tax have been paid and the notices of federal tax_liens for all years in question have been released furthermore respondent asserts that petitioner cannot dispute the and the tax_liabilities because petitioner had a prior opportunity to dispute the tax and waived his right to dispute the underlying liabilities by his agreement to the assessment of the tax for each year as to all tax years in issue respondent asserts that petitioner is not entitled to abatement of interest and additions to tax mootness discussion this court has jurisdiction under sec_6330 to review the commissioner’s administrative determinations sec_6330 see 122_tc_287 we have also stated that our review is generally limited to whether the continued tax returns was also assessed proposed lien or levy is proper gerakios v commissioner tcmemo_2004_203 chocallo v commissioner tcmemo_2004_152 we first consider whether the issues in this proceeding are moot the notice_of_federal_tax_lien filed for the tax_year was released on date the notice_of_federal_tax_lien filed for the and tax years was released on date thus as of date the date the notice_of_determination was issued all the tax_liabilities were fully paid and all notices of federal tax_liens were released the court’s jurisdiction under sec_6330 is generally limited to reviewing whether the proposed lien or levy is proper 125_tc_14 since all the liens in this matter have in fact been released we conclude that the matter is moot see greene-thapedi v commissioner t c gerakios v commissioner supra chocallo v commissioner supra having concluded that any issues regarding the filing of notices of federal tax_liens are moot we do not consider any claim made by petitioner as to the underlying tax_liabilities and petitioner’s claim_for_abatement of interest and additions to tax greene-thapedi v commissioner supra we note that petitioner claimed that respondent violated his due process rights petitioner did not cite or rely on any specific statute as a basis for this claim and we generally have no jurisdiction over such matters see chocallo v commissioner supra if petitioner meant to make a sec_7433 claim which provides up to dollar_figure million in civil damages we note that such claims must be brought in a district_court of the united_states sec_7433 chocallo v commissioner supra reviewed and adopted as the report of the small_tax_case division to reflect the foregoing an appropriate order or dismissal will be entered
